Case 1:20-cv-01492-KLM Document 2 Filed 05/26/20 USDC Colorado Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO


FUEL AUTOMATION STATION, LLC,

             Plaintiff,                        Case No.: 1:20-cv-1492
v.

FRAC SHACK, INC,

             Defendant.
                                       /

           MOTION TO RESTRICT PLAINTIFF’S COMPLAINT

      On July 13, 2019, Plaintiff Fuel Automation Station, LLC and Defendant

Frac Shack, Inc entered into a confidential, written settlement agreement (“the

Agreement”), in which the parties reached a complete settlement of two patent

infringement lawsuits that had been pending in the United States District Courts

for the District of Colorado and the Southern District of Texas. This matter

involves an action for breach of that Agreement. Plaintiff seeks to have the

Agreement, and references to it in the Complaint, restricted from public access.

      According to D.C.COLO.LCivR 7.2,
       A motion to restrict public access shall be open to public inspection
       and shall:
            (1) identify the document or the proceeding for which
            restriction is sought;
            (2) address the interest to be protected and why such interest
            outweighs the presumption of public access (stipulations
            between the parties or stipulated protective orders with regard
            to discovery, alone, are insufficient to justify restriction);
                                           1
Case 1:20-cv-01492-KLM Document 2 Filed 05/26/20 USDC Colorado Page 2 of 3




               (3) identify a clearly defined and serious injury that would
               result if access is not restricted;
               (4) explain why no alternative to restriction is practicable or
               why only restriction will adequately protect the interest in
               question (e.g., redaction, summarization, restricted access to
               exhibits or portions of exhibits); and
               (5) identify the level of restriction sought.

       The parties have an interest in preserving the confidentiality of their

settlement agreement. See, e.g., Early v. Aurora Corp. Plaza, LLC, No. 16-cv-

4174-DDC-KGG, 2017 U.S. Dist. LEXIS 127375, at *2 (D. Kan. Aug. 10, 2017)

(recognizing that “the interest in preserving the result of confidential settlement

negotiations outweighs the public interest in accessing the settlement agreement”).

Moreover, allowing a confidential settlement agreement to become public would

chill future settlement efforts. And allowing the public to see the Agreement would

be further prejudicial to both parties from a business standpoint, as it could allow

the parties’ competitors and customers to gain access to sensitive and confidential

competitor information.

       Regarding alternatives to restriction, Plaintiff has filed a redacted version of

the Complaint for public access. But Plaintiff seeks to have Exhibit 1 of the

Complaint and the unredacted version of the Complaint restricted to Level 1

restriction.




                                            2
Case 1:20-cv-01492-KLM Document 2 Filed 05/26/20 USDC Colorado Page 3 of 3




     Dated: May 26, 2020          /s/ Steven Susser
                                  Steven Susser
                                  Alex Szypa
                                  CARLSON, GASKEY & OLDS, PC
                                  400 W. Maple Rd., Suite 350
                                  Birmingham, MI 48009
                                  Telephone: (248) 988-8360
                                  Facsimile: (248) 988-8363
                                  ssusser@cgolaw.com
                                  aszypa@cgolaw.com

                                  Attorneys for Plaintiff Fuel Automation
                                  Station, LLC




                                    3
